Dennis Benjamin, ISB No. 4199
NEVIN, BENJAMIN & McKAY LLP
303 West Bannock
P.O. Box 2772
Boise, Idaho 83701
Telephone: (208) 343-1000
Facsimile: (208) 345-8274
db@nbmlaw.com

Attorneys for the Defendant Scott Laney

                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

   UNITED STATES OF AMERICA,          )
                                      )            CASE NO 1:19-CR-0292-BLW
              Plaintiff,              )
                                      )            AMENDED NOTICE OF APPEAL
   vs.                                )
                                      )
   SCOTT ALEXANDER LANEY,             )
                                      )
              Defendant.              )
   __________________________________ )

      Notice is hereby given that Scott Laney, defendant in the above case,

hereby appeals to the United States Court of Appeals for the Ninth Circuit from

the Criminal Judgment and Sentence (Dkt 123) entered in this case on February

2, 2021.

      DATED this 5th day of February 2021.


                                      /s/Dennis Benjamin
                                      Dennis Benjamin
                                      Attorney for Scott Laney




1 $   AMENDED NOTICE OF APPEAL
                           CERTIFICATE OF SERVICE

      I hereby certify that on this 5th day of February 2021, I filed this Notice of
Appeal, electronically through the CM/ECF system, and served the following
parties or counsel by electronic means:
  Darci Crane
  Email: darci.crane@usdoj.gov
  Assistant United States Attorney

                                        /s/Dennis Benjamin
                                        Dennis Benjamin




2 $   AMENDED NOTICE OF APPEAL
